DETAILED ACTION

Applicants’ response filed 7/23/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are allowed. 
Prior rejections are withdrawn. 
Terminal disclaimer has been approved. 
IDS has been considered. Two of the references were not considered as there was not translation. See PTO-1449 attached. 
Application is allowed. 

Reasons for Allowance
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance.
The present invention deals with recursive sequential list decoding for polar coded data. A ordered of sequence of constituent codes are obtained and used for decoding. Data is generated for first candidate codeword based on an input model informative of a second constituent code wherein the first and second constituent codes are children of a third constituent code. The data is then used to compute the third constituent code which is used by the decoder to calculate a group of symbol likelihoods, each symbol likelihood being usable to derive a probability that a specific symbol of a fourth constituent code was transmitted with a particular symbol value. The fourth constituent code being a part of a higher layer and is an ancestor of the third constituent code and is decoded using the group of symbol likelihoods. These concepts are not taught or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112